 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                     UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13       WAYNE D. SMITH,                               No. 2:15-cv-1410 DB PS
14                        Plaintiff,
15             v.                                      ORDER
16       OFFICER JOHN GIOVANNINI, et al.,
17                        Defendants.
18

19            This matter came before the undersigned on November 2, 2018, for a status conference.1

20   (ECF No. 64.) Plaintiff Wayne Smith appeared on his own behalf and attorney Julia Reeves

21   appeared on behalf of the defendants. At the status conference, the parties agreed that this matter

22   should be set for a settlement conference before the undersigned.2

23   ////

24   ////

25
     1
26    The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28
     U.S.C. ' 636(c)(1). (ECF No. 27.)
27
     2
       The parties have waived any disqualification of the undersigned acting as the settlement judge.
28   (ECF Nos. 61 & 65.)
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. A Settlement Conference is set for February 13, 2019, at 10:00 a.m. in Courtroom

 3   No. 27 before the undersigned. The parties are directed to submit Confidential Settlement

 4   Conference Statements to the Court seven days prior to the Settlement Conference. Defense

 5   counsel may email the statement using the following email address: dborders@caed.uscourts.gov.

 6   Plaintiff may submit the statement by mail to the Clerk’s Office to the attention of Judge Barnes.

 7   Such statements are neither to be filed with the Clerk nor served on opposing counsel; however,

 8   each party shall file a one-page document entitled Notice of Submission of Confidential

 9   Settlement Conference Statement. Each party is reminded of the requirement that it be

10   represented in person at the settlement conference by a person able to dispose of the case or fully

11   authorized to settle the matter at the conference on any terms. See Local Rule 270.

12           2. An Informal Telephonic Conference is set for February 11, 2019, at 02:30 pm in the

13   Chambers of Magistrate Judge Deborah Barnes. To access the conference call, parties are

14   instructed to call the following toll-free number from a land line: (877) 336-1828, and enter

15   access code: 1864917 plus (#) and follow the prompts.

16   Dated: December 3, 2018
17

18

19

20
21

22   DLB:6
     DB\orders\orders.consent\smith1410.set.conf2.ord
23

24

25

26
27

28
                                                        2
